internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-112172-02 date date legend former parent parent subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary plr-112172-02 subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary date date date date date year plr-112172-02 year company official tax professional dear this letter responds to your letter dated february submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to request a waiver under sec_1504 of the internal_revenue_code the code and revproc_91_71 1991_2_cb_900 with respect to the inclusion of subsidiary and its subsidiaries in parent’s year consolidated federal_income_tax return additional information was received in letters dated april may may and date the material information submitted for consideration is summarized below parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis parent was created as a holding_company for former parent’s affiliated_group after date in year through a transaction in which the affiliated_group is represented to have remained in existence see sec_1_1502-75 subsidiary and its wholly owned subsidiaries subsidiary subsidiary subsidiary and subsidiary were affiliated with former parent and were included in former parent’s consolidated_group prior to date on date certain events occurred which reduced former parent’s stock ownership of subsidiary below thus beginning date subsidiary and its subsidiaries were no longer members of former parent’s affiliated_group after date subsidiary began to redeem its stock through open market purchases at the close of business on date former parent’s stock ownership of subsidiary increased above thus beginning date subsidiary and its subsidiaries became reaffiliated with parent subsidiary acquired or formed subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary and subsidiary after date subsidiary formed subsidiary between date and date sec_1504 provides that if a corporation is included in a consolidated federal_income_tax return filed by an affiliated_group and such corporation ceases to be a member of such group the corporation and any successor of such corporation may plr-112172-02 not thereafter be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of the affiliated_group sec_1504 provides that the secretary may waive the application of sec_1504 to any corporation for any period subject_to such conditions as the secretary may prescribe revproc_91_71 provides procedural rules for obtaining a waiver from the application of sec_1504 if certain procedural requirements are satisfied including the filing of the statement described in sec_5 of revproc_91_71 dollar_figure of revproc_91_71 grants a waiver for any corporation that left a consolidated_group and rejoined the same group ie the consolidated_group that remained in existence within the meaning of sec_1_1502-75 it has been represented that the parent affiliated_group remained in existence from year through year parent failed to include subsidiary and its subsidiaries in its year consolidated federal_income_tax return parent failed to file the statement described in sec_5 of revproc_91_71 with such return pursuant to of rev_proc such statement was required to be filed on or before the due_date including extensions of the parent year consolidated_return ie the statement was required to be filed on or before date parent has therefore applied for an extension of time under sec_301 to request the waiver with respect to the inclusion of subsidiary and its subsidiaries in its year consolidated federal_income_tax return the period of limitations on assessment under sec_6501 has not expired for parent’s consolidated group’s taxable_year year the taxable_year in which the waiver should have been requested or any taxable years that would have been affected by the waiver request had it been timely filed under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 a regulatory election includes an election for which the due_date is prescribed in a revenue_procedure sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for requesting the waiver is fixed by revproc_91_71 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant plr-112172-02 an extension of time for parent to request the waiver provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely request a waiver the information establishes that parent relied on a qualified_tax professional that the professional failed to request or advise parent to request the waiver and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to request the waiver by amending its consolidated_returns for all relevant years to include subsidiary and its subsidiaries and by attaching the statement described in sec_5 of revproc_91_71 to the year return a copy of this letter must also be attached the above extension of time is conditioned on the taxpayers’ parent’s consolidated group’s former parent’s consolidated group’s and subsidiary 1's and its subsidiaries’ tax_liability if any being not lower in the aggregate for all years to which the waiver applies then it would have been if the request for waiver had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 we express no opinion as to whether subsidiary its subsidiaries or any other corporation was a member or not a member of parent’s affiliated_group for any time period described in this letter in addition we express no opinion as to the tax consequences of filing the request for waiver late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the request for waiver late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the request for waiver penalties and interest that would otherwise be applicable if any continue to apply plr-112172-02 this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
